UNITED STATES DISTRICT COURT                                                Civil Conference
EASTERN DISTRICT OF NEW YORK                                                Minute Order

Before: James Orenstein                                                     Date:          9/15/2020
        U.S. Magistrate Judge                                               Time:          5:15 p.m.

                          Michael Grecco Productions, Inc. v. Alamy, Inc., et al.
                                     18-CV-3260 (PKC) (JO)

Type of Conference: Telephone

Appearances: Plaintiff          Steven Cowley

               Defendants       Nancy E. Wolff, Lindsay R. Edelstein

Scheduling: The next pretrial conference will be held on November 24, 2020, at 10:30 a.m.

Summary: As set forth on the record, I resolved the parties’ emergency discovery dispute.

                                                                                SO ORDERED

                                                                                       /s/
                                                                                James Orenstein
                                                                                U.S. Magistrate Judge
